                Case 4:18-cv-01044-HSG Document 218 Filed 06/12/19 Page 1 of 1
                                  UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA


                                  JURY TRIAL CIVIL MINUTE ORDER

Case No. 18-cv-01044-HSG                     Case Name: TechShop, Inc. v. Rasure, et al.

Date: June 12, 2019                          Time: 8:30 a.m.- 8:50 a.m. (Time: 20 minutes)

The Honorable Haywood S. Gilliam, Jr.

Clerk: Nikki D. Riley                        Court Reporter: Diane Skillman

COUNSEL FOR PLTF:                            COUNSEL FOR DEFT:
James Charles Pistorino                      Andrea Pallios Roberts; John E. Nathan and Olga Slobodyanyuk


Trial Began: June 3, 2019                    Further Trial:

Trial Motions Heard:                                          Disposition

1.     ___________________________________

2.

3.

Other:
Jury deliberations continue; Verdict is read and jury is excused. Parties are directed to meet and confer and
submit a proposed briefing schedule on all remaining issues.
